Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1 (independent claim 17 shares the same scope as claim 1), Barrow (US 6,032,824) teaches of a pet feeding device (Abstract, bowl for pets) comprising:
a bowl configured to be positionable on a substantially horizontal surface (bowl can be positionable on a substantially horizontal surface) and for being at least partially filling with contents (filled with liquid 44); and
a lip (concave-shaped lip 22) engaged to a rim of the bowl (lip 22 at the upper portion rim 26 of the bowl 10) and extending inwardly therefrom (lip 22 extends inwards), wherein the lip is configured for deterring spillage of contents of the bowl during feeding and drinking therefrom by a pet (Fig. 6, Col. 3 lines 28-38, lip 22 deters spillage of the bowl during feeding and drinking such as if it gets hit while the animal is feeding or drinking, a wave 54 is formed and the liquid 44 is returned back inside the inner bowl 14 and there is no spillage outside the bowl 10).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the lip has an outer surface extending inwardly and arcuately from the rim, the outer surface of the lip extending fully around and back to the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647